Citation Nr: 1518096	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  11-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lower back disability. 

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability. 


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from January 5 to May 3, 1968, with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his November 2011 substantive appeal, the Veteran asserted that he received treatment at Fort Jackson for his knees and back.  He also claimed that he was placed on limited duty for those issues.  The record contains no medical treatment records from Fort Jackson and contains no personnel records indicating limited duty status.  The Board finds that an attempt must be made to obtain and associate those records with the claims file before a decision on the merits may be made.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the month and year when he states that he injured his low back and knees.

He may also submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his knee and back complaints.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Verify all periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Alabama National Guard.

3.  Obtain and associate with the claims file all outstanding personnel records not already of record, specifically any records indicating a period of limited duty.  If such records cannot be obtained or if no such records exist, the RO should document such findings.

4.  Contact the appropriate records repositories, to include the Alabama Adjutant General's Office, and obtain and associate with the claims file all outstanding service treatment records not already of record.  The RO should specifically attempt to obtain records from Fort Jackson.  If such records cannot be obtained or if no such records exist, the RO should document such findings.

5.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




